DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 5/4/20 are hereby entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 55 recite the limitation "the output parameters".  There is insufficient antecedent basis for this limitation in the claim as there are no prior recitations in regard to “output parameters” in these claims.
Claims 37 and 55 recite the limitation "the subject-specific output parameters".  There is insufficient antecedent basis for this limitation in the claim as there are no prior recitations in regard to “subject-specific output parameters” in these claims.
Claim 49 recites “challenged exercise regimen…maneuvers regimen” and it is unclear if these are the same or different from the same limitations claimed in Claim 37.
Claims 51-52 recite the limitation "the machine learning capabilities".  There is insufficient antecedent basis for this limitation in the claim as there are no prior recitations in regard to “machine learning capabilities”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 37-56 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 37 and 55, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for determining an optimal subject-specific treatment regimen, the method comprising:
receiving a plurality of physiological and/or pathological parameters related to the
subject;
applying [an] algorithm to the plurality of physiological and/or pathological parameters;
determining subject-specific treatment regime based on the output parameters
wherein the subject-specific treatment regime is selected from a medical treatment
regimen, challenged-exercise regimen, training regimen, learning regimen and
nutritional regimen; and
optimizing the subject-specific treatment regime by applying a subject-tailored continuously or semi continuously, at least partially randomization-based algorithm to the subject-specific output parameters, wherein the optimized subject- specific treatment regime prevents or mitigates cell, tissue and/or organ adaptation to a treatment regimen and facilitates continual improvement of cell, tissue and/or
organ function and/or performance.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer, a closed loop machine learning algorithm, a stimulation device, a sensor; an external, wearable, swallowed and/or implanted device, and/or a processor, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer, a closed loop machine learning algorithm, a stimulation device, a sensor; an external, wearable, swallowed and/or implanted device, and/or a processor, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-56 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140099614 A1 by Hu et al (“Hu”), in view of PGPUB US 20170296116 A1 by McCarthy et al (“McCarthy”).
In regard to Claims 37 and 55, Hu teaches a computer implemented method for determining an optimal subject-specific treatment regimen, the method comprising:
receiving a plurality of physiological and/or pathological parameters related to the subject;
(see, e.g., F1, s110 and s112);
applying a […] machine learning algorithm to the plurality of physiological and/or pathological parameters;
(see, e.g., p42);
determining subject-specific treatment regime based on the output parameters wherein the subject-specific treatment regime is selected from a medical treatment
 regimen, challenged-exercise regimen, training regimen, learning regimen and nutritional regimen; and
	(see, e.g., F1, s130 and p44 in regard to determining the selection of a directive to send to the user);

organ function and/or performance
	(see, e.g., p73 in regard to applying an ML algorithm to optimize delivery of directives).

Furthermore, to the extent which Hu may fail to teach employing closed loop ML, however, McCarthy teaches that feature (see, e.g., p113);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the closed loop deep learning ML taught by McCarthy as part of the ML otherwise taught by Hu, in order to improve the predictive and determinative capability of the ML.

In regard to Claims 38 and 56, Hu teaches these limitations.  See, e.g., p73 in regard to sending multiple directives (“combine one or more algorithm training tasks”).
In regard to Claim 39, Hu teaches these limitations.  See, e.g., p16 in regard to employing a mobile electronic device (“stimulation device”) to deliver the directives (“stimulation”).
In regard to Claim 40-42, Hu teaches these limitations. See, e.g., p73 in regard to, e.g., determining the frequency with which to delivery directives.
In regard to Claim 43, Hu teaches these limitations.  See, e.g., p31 in regard to generating personal directives.
In regard to Claim 44, Hu teaches these limitations.  See, e.g., p22 in regard to continuously collecting data and p42 in regard to processing that data.
In regard to Claim 45, Hu teaches these limitations.  See, e.g., p24-32.
In regard to Claim 46, Hu teaches these limitations.  See, e.g., p17.
In regard to Claim 47-49, Hu teaches these limitations.  See, e.g., p16 in regard to delivering directives to the user using a mobile device.
In regard to Claim 50, Hu teaches these limitations.  See, e.g., p73 in regard to applying an ML algorithm to optimize subsequent directives.
In regard to Claim 51, McCarthy teaches these limitations.  See, e.g., rejection of Claim 37.
In regard to Claim 52, Hu teaches these limitations.  See, e.g., p42.
In regard to Claim 53, Hu teaches these limitations.  See, e.g., p15.
In regard to Claim 54, Hu teaches these limitations.  See, e.g., p16 in regard to delivering directives to the user using a mobile device (“device treatment”).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 42 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 41. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715